DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues Walsh’s “device capabilities score” is not generated based on comparing two sets of media features. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on Zaveri et al to teach comparing two sets of media features. Wherein the reference teaches limitations of based on the comparison of the first plurality of multimedia features to the second plurality of multimedia features (Para. 0028, 0034); automatically record, wherein the first program is classified in the at least one common domain (Figure 3; Abstract, 0028, 0035). The examiner relied on Walsh et al to teach concept of generating at least one confidence score; and based on the at least one confidence score exceeding a confidence threshold (Col.13 lines 1-10). Therefore, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of providing improved resource management capabilities for set-top boxes including an intelligent recording with limited storage capacity. Thus, the combination meets claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US PG Pub No. 2014/0006951), in view of Zaveri et al (US PG Pub No. 2014/0189721), further in view of Walsh et al (US Patent No. 8,615,573).
	Regarding claims 1 and 17, Hunter et al teaches a system for multi-source recording of content, comprising:
a memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions (Figures 1 and 3), is configured to:
receive program data identifying a plurality of programs (Figure 2; Para. 0295, 0301, 0304-305, 0317, 0321);
record the at least one multimedia program, wherein the at least one multimedia program corresponds to a first program from a first channel and a first transmission source (Figure 2; Para. 0328, 0333, 0345, 0731-732);
record a second program from a second channel and second transmission source (Figure 2; Para. 0328, 0333, 0731-732); and
display the first program and the second program within a channel-specific view of a program guide that obscures or removes identification of the first transmission source and the second transmission source (Figure 2; Para. 0328, 0333, 0345-346).
The reference is unclear with respect receive past multimedia viewing history, wherein the past multimedia viewing history comprises a first plurality of multimedia features; wherein at least one multimedia program of the plurality of programs comprises a second plurality of multimedia features; process the at least one multimedia program using at least one machine-learning algorithm, wherein the at least one machine-learning algorithm compares the first plurality of multimedia features to the second plurality of multimedia; based on the comparison of the first plurality of multimedia features to the second plurality of multimedia features; automatically record, wherein the first program is classified in at least one common domain and automatically record data, wherein the second program is classified in the at least one common domain.
In similar field of endeavor, Zaveri et al teaches receive past multimedia viewing history, wherein the past multimedia viewing history comprises a first plurality of multimedia features (Abstract, Para. 0028, 0033); wherein at least one multimedia program of the plurality of programs comprises a second plurality of multimedia features (Para. 0028); process the at least one multimedia program using at least one machine-learning algorithm, wherein the at least one machine-learning algorithm compares the first plurality of multimedia features to the second plurality of multimedia (Figure 3; Para. 0028); based on the comparison of the first plurality of multimedia features to the second plurality of multimedia features (Para. 0028, 0034); automatically record, wherein the first program is classified in the at least one common domain (Figure 3; Abstract, 0028, 0035) and automatically record data, wherein the second program is classified in the at least one common domain (Figure 3; Abstract, Para. 0028, 0035). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of providing improved resource management capabilities for set-top boxes including an intelligent recording.
Hunter and Zaveri, the combination is unclear with respect to generate at least one confidence score; and based on the at least one confidence score exceeding a confidence threshold.
In similar field of endeavor, Walsh et al teaches generate at least one confidence score; and based on the at least one confidence score exceeding a confidence threshold (Col.13 lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of providing improved resource management capabilities for set-top boxes including an intelligent recording with limited storage capacity.
Claim 2 is rejected wherein the processor is further configured to receive a recording command (Hunter: Para. 0376, 0386 and Zaveri: Figure 3).
Claim 3 is rejected wherein the first plurality of multimedia features comprises at least one of: a channel, a series of shows, a group of movies, a broadcast media item, and an Internet streaming media item (Hunter: Figure 2; Para. 0333, 0338 and Zaveri: Figure 3; Para. 0028).
Claim 4 is rejected wherein the first plurality of multimedia features comprises at least one of: a movie, a television show, and a video clip (Hunter: Figure 2).
Claim 5 is rejected wherein the at least one multimedia program is received from the first transmission source, wherein the transmission source is at least one of: an Internet-streaming service, a digital video recorder, and an on-demand library (Hunter: Para. 0322, 0323, 0345).
Claim 6 is rejected wherein the recording command is received from at least one of: a client device, a mobile phone, a computer, a remote, a television, a remote web server, and a set-top box (Hunter: Para. 0299-300 and Zaveri: Figure 3; Para. 0028).
Claim 7 is rejected wherein the recording command is received in at least one of the following formats: a mechanical input, a verbal input, a text-based input, and a gesture (Hunter: Para. 0299-300, 0386).
Claim 8 is rejected wherein the recording command is received from the at least one machine-learning algorithm (Zaveri: Figure 3; Para. 0028, 0034). 
Regarding claim 9, Hunter, Zaveri and Walsh, the combination teaches the at least one machine-learning algorithm is trained on the first plurality of multimedia features (Zaveri: Figure 3; Para. 0028, 0034)
Regarding claim 10, Hunter, Zaveri and Walsh, the combination teaches wherein the at least one machine-learning algorithm is configured to extract at least one multimedia feature from the first plurality of multimedia features, the at least one multimedia feature comprising at least one: an actor, an actress, a genre, a geography, a timeframe, a plot summary, a plot keyword, a director, a writer, a producer, a title, a review, a rating, a MPAA rating, a series number, and an episode number (Zaveri: Figure 3; Para. 0028, 0034).
Regarding claim 11, Hunter, Zaveri and Walsh, the combination teaches the at least one machine-learning algorithm is trained on the first plurality of multimedia features. The reference is unclear with respect to at least one of: a linear regression, a logistic regression, a linear discriminant analysis, a regression tress, a naive Bayes algorithm, a k-nearest neighbors algorithm, a learning vector quantization, a neural network, a support vector machine (SVM), and a random forest. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing with at least one of: a linear regression, a logistic regression, a linear discriminant analysis, a regression tress, a naive Bayes algorithm, a k-nearest neighbors algorithm, a learning vector quantization, a neural network, a support vector machine (SVM), and a random forest before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing one of many known techniques to better predict and analyze information.
Regarding claim 12, Hunter, Zaveri and Walsh, the combination teaches the recording command received from the at least one machine-learning algorithm is a command to record multimedia items associated with a multimedia feature, wherein the multimedia feature may comprise at least one of: a genre, an actor, an actress, a director, a producer, a writer, a time period, a geography, a rating, a review, a plot summary, and a plot keyword (Zaveri: Figure 3, Para. 0028, 0034).
Claim 18 is rejected for same reasons as discussed with respect to claims 2 and 5.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al, in view of Zaveri et al, in view of Walsh et al, further in view of Istvan et al (US PG Pub No. 2002/0184635).
Regarding claim 13, Hunter, Zaveri and Walsh, the combination is unclear with respect to assess, in response to receiving the recording command, current storage capacity of at least one database.
In similar field of endeavor, Istvan et al teaches assess, in response to receiving the recording command, current storage capacity of at least one database (Para. 0030-31). Therefore it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of ensuring requested program is being recorded.
Regarding claim 14, Hunter, Zaveri and Walsh, the combination is unclear with respect to assessing current storage capacity of at least one database further comprises providing at least one predictive notification to a display device based on a determination that the at least one database has insufficient storage capacity for storing the data corresponding to the first program or the second program.
In similar field of endeavor, Istvan et al teaches assessing current storage capacity of at least one database further comprises providing at least one predictive notification to a display device based on a determination that the at least one database has insufficient storage capacity for storing the data corresponding to the first program or the second program (Para. 0030-31). Therefore it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of notifying user of conflicts to ensure requested program is being recorded.

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al, in view of Zaveri, in view of Walsh et al, further in view of Alexander et al (US PG Pub No. 2011/0310305).
Regarding claim 15, Hunter, Zaveri and Walsh, the combination teaches is unclear with respect to the processor is further configured to analyze a tuner utilization rate associated with the set-top box.
In similar field of endeavor, Alexander et al teaches the processor is further configured to analyze a tuner utilization rate associated with the set-top box (Para. 0011, 0015). Therefore it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of providing improved resource management capabilities for set-top boxes.
Regarding claim 16, Hunter, Zaveri and Alexander, the combination teaches recording the data corresponding to the first program occurs at a low tuner utilization rate (Alexander: Para. 0015).
Claim 19 is rejected for same reasons as discussed with respect to claim 15.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al, in view of Zaveri et al, in view of Walsh et al, further in view of Casagrande et al (US PG Pub No. 2017/0332119).
Regarding claim 20, Hunter, Zaveri and Walsh, the combination teaches limitations discussed with respect to claims 1 and 17 and rejected for same reasons. In addition, claim 20 includes subset, first program and second program are classified in a sport domain. 
In similar field of endeavor, Casagrande et al teaches subset, first program and second program are classified in a sport domain (Para. 0006, 0034 and 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of providing improved resource management capabilities for set-top boxes including an intelligent recording.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423